DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Preliminary Amendment filed on 04-24-2019. As directed, claims 1, 3-5, 7, 9, 1, 15, 17, 19-20, 25, and 49 have been amended, claims 2, 12, 21-24, 26-48, and 50-52 have been canceled, and no new claims have been added. Thus, claims 1, 3-11, 13-20, 25, and 49 are pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
-In Figure 7, reference numeral 542 is not mentioned in the Specification
-In Figure 9, reference numeral 560 is not mentioned in the Specification
-In Figures 10 and 13, reference numeral 536 is not mentioned in the Specification
-In Figures 10 and 13, reference numeral 532 is not mentioned in the Specification
-In Figure 12, reference numeral 540 is not mentioned in the Specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
-On page 3, line 4 the phrase “Atlanta Georgia” should be amended to “Atlanta, Georgia”
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 5 refers to “the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending line 5 to recite “the plurality of mobility device components” for consistency. Similar amendments are suggested at lines 16, 17, and 23-24 (“one or more of the plurality of mobility device components”).
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Lines 2 and 3-4 refer to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Lines 2 and 3-4 refer to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency. 
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 2 refers to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency. Similar amendments are suggested at lines 4-5 (“an individual or group of the plurality of mobility device components”).
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 1 refers to “a low-level adjustment” which should be amended to read “the low-level adjustment” because this limitation was already introduced in claim 7 from which claim 8 depends.  
-Line 2 recites “a sensor”, however “sensors” were already introduced in claim 1. Examiner suggests amending this to read “one of the sensors” for clarity.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 2 refers to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Line 1 refers to “a high-level adjustment” which should be amended to read “the high-level adjustment” because this limitation was already introduced in claim 9 from which claim 10 depends.  
-Line 3 recites “to improve of user performance”. Examiner suggests deleting “of” for clarity.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 1 refers to “a high-level adjustment” which should be amended to read “the high-level adjustment” because this limitation was already introduced in claim 9 from which claim 11 depends.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Line 3 refers to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency. Similar suggestions are made for line 5 (“the plurality of mobility device components”).
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Line 3 refers to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency. Similar suggestions are made for line 5 (“the plurality of mobility device components”).
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
-Line 2 refers to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
-Line 3 refers to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency. Similar suggestions are made for line 5 (“the plurality of mobility device components”).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage medium” in claim 20. This limitation is being interpreted relative to the page 13, lines 21-30 which refer to “the control system may be configured as any suitable processor device, such as a programmable circuit, integrated circuit, memory and 1/O circuits, an application specific integrated circuit, microcontroller, complex programmable logic device, other programmable25 circuits, or the like. The control system may also include a non-transitory computer readable medium, such as random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), or any other suitable medium. Instructions for performing the methods described below may be stored in the non-transitory computer readable medium and executed30 by the processor device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the at least one drive component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the at least one joint component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 20, 25, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen (US 2009/00210093).
Regarding claim 1, Jacobsen discloses a control method of controlling a mobility device (100) having a plurality of mobility device components including at least one actuator component (150) that drives at least one joint component (106) (paragraph 23, lines 1-10; paragraph 26, lines 1-15; paragraph 29, lines 1-11; Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments), the control method comprising the steps of: 
providing said mobility device (100), said mobility device (100) further including a control system (160) for controlling operation of the mobility device components to selectively configure and modulate the at least one joint component (106) (paragraph 29, lines 1-16); 
providing within said mobility device (100) a control application to be executed by the control system (160) (see paragraphs 33-42, the control law equation in Fig. 9; the control system 160 includes computational components that feed sensor information to the control law equation); 
providing within said mobility device (100) a plurality of sensors (110, 120, 130, 140) to detect a state of the at least one actuator component (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) and/or the at least one joint component (106) (paragraph 29, lines 1-15); 
and executing the control application with the control system (160) to perform the steps of: 
receiving a command in the control system (160) of the mobility device (100) for initiating an automated assessment and adjustment protocol (paragraphs 33-42, the control law equation in Fig. 9; paragraph 44, lines 1-3 further describe the torque-based control law as a torque command); 
controlling one or more mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) to perform the automated assessment by controlling one or more mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) to perform a plurality of predetermined assessment operations (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160); 
electronically gathering user performance data comprising operation of the mobility device (100) in connection with performance of the predetermined assessment operations (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160), and determining user performance metrics corresponding to user capabilities in using the mobility device (100) in connection with performance of the predetermined assessment operations (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160; paragraph 44, lines 1-10); 
and electronically adjusting the control of one or more of the mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) in accordance with the performance metrics to enhance user performance with the mobility device (100) (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement).
Regarding claim 3, Jacobsen discloses the control method of claim 1, as discussed above.
Jacobsen further discloses wherein the one or more mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) are controlled to perform the predetermined assessment activity for a predetermined amount of time (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160 while the device is in use).  
Regarding claim 4, Jacobsen discloses the control method of claim 1, as discussed above.
Jacobsen further discloses wherein electronically controlling one or more of the mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) in accordance with the performance metrics comprises automatically adjusting the one or more mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) based on the performance metrics (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement).  
Regarding claim 5, Jacobsen discloses the control method of claim 1, as discussed above.
Jacobsen further discloses wherein electronically controlling one or more of the mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments)  in accordance with the performance metrics comprises automatically controlling the mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments)  by adjusting an assistance level of the at least one joint component (106, driven by 150) to enhance subsequent user performance (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement).  
Regarding claim 6, Jacobsen discloses the control method of claim 5, as discussed above.
Jacobsen further discloses wherein the assistance level is adjusted by controlling resistance (torque, or lack of torque) of the at least one joint component (106 driven by 150) (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement).  
Regarding claim 7, Jacobsen discloses the control method of claim 1, as discussed above.
Jacobsen further discloses wherein electronically controlling one or more of the mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) in accordance with the performance metrics comprises performing a low-level adjustment, the low-level adjustment comprising affecting operation of an individual or group of mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) to control specific performance of such component or group of components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement, paragraph 44 further discloses the use of the control law to drive the lower limb segments from sensors in the foot component).  
Regarding claim 8, Jacobsen discloses the control method of claim 7, as discussed above.
Jacobsen further discloses wherein a low-level adjustment comprises an actuator adjustment adjusting performance of the at least one actuator component (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement, paragraph 44 further discloses the use of the control law to drive the lower limb segments from sensors in the foot component).  
Regarding claim 9, Jacobsen discloses the control method of claim 7, as discussed above.
Jacobsen further discloses wherein electronically controlling one or more of the mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) in accordance with the performance metrics comprises performing a high-level adjustment, the high-level adjustment comprising a controlled combination of a plurality of low-level adjustments for performance of a healthcare function related to the mobility device (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement, paragraph 44 further discloses the use of the control law to drive both of the lower limb segments from sensors in the foot component).  
Regarding claim 10, Jacobsen discloses the control method of claim 9, as discussed above.
Jacobsen further discloses wherein a high-level adjustment comprises a treatment operation to improve of user performance and physical capabilities (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement).
Regarding claim 11, Jacobsen discloses the control method of claim 9, as discussed above.
Jacobsen further discloses wherein a high-level adjustment comprises stability adjustment to enhance stability, a strength and mobility adjustment to enhance strength or mobility improvement, (paragraph 27, lines 1-15).
Regarding claim 20, Jacobsen discloses the control method of claim 1, as discussed above.
Jacobsen discloses the method further comprising storing performance metrics to the mobility device (100) in a storage medium (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160; paragraph 44, lines 1-10; paragraph 33 further discusses that the control system includes computational means for receiving sensor data and issuing commands, such a computational means understood to have a memory), and using the stored performance metrics to perform a subsequent automated assessment and adjustment (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement).
Regarding claim 25, Jacobsen discloses a non-transitory computer readable medium storing program code for a control application for use in controlling a mobility device (100) including at least one drive component (150) that drives at least one joint component (106) (paragraph 23, lines 1-10; paragraph 26, lines 1-15; paragraph 29, lines 1-11; paragraph 33 further discusses that the control system includes computational means, such a computational means understood to have include a non-transitory computer readable medium storage); 
wherein the mobility device (100) comprises: 
an electronic control system (160) for controlling operation of the at least one drive component (150) to selectively configure and modulate the at least one joint component (106), and a plurality of sensors (110, 120, 130, 140) to detect a state of the at least one drive component (150) and/or the at least one joint component (106) (paragraph 29, lines 1-15; see paragraphs 33-42, the control law equation in Fig. 9; the control system 160 includes computational components that feed sensor information to the control law equation); 
and the program code when executed by the electronic controller (160) performs the steps of: 
receiving a command in the control system of the mobility device (100) for initiating an automated assessment and adjustment protocol (paragraphs 33-42, the control law equation in Fig. 9; paragraph 44, lines 1-3 further describe the torque-based control law as a torque command);
controlling one or more mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) to perform the automated assessment by controlling one or more mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments)  to perform a plurality of predetermined assessment operations (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160; paragraph 44, lines 1-10);  
7electronically gathering user performance data comprising operation of the mobility device (100) in connection with performance of the predetermined assessment operations (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160), and determining user performance metrics corresponding to user capabilities in using the mobility device in connection with performance of the predetermined assessment operations (paragraph 28, lines 1-8 and paragraph 29, lines 1-15: the mobility device components include embedded sensors that receive information about the user and the device 100 and transmit the information to the control device 160; paragraph 44, lines 1-10); 
and electronically adjusting the control of one or more of the mobility device components (Figs. 1A-2 show the mobility device 100, and further illustrate that the device is comprised of a plurality of mobility device components, i.e. the illustrated upper and lower limb segments) in accordance with the performance metrics to enhance user performance with the mobility device (100) (paragraph 29, lines 1-15; paragraphs 33-42 and the control law of Fig. 9 describe the use of sensor data to determine the position and user input on the exoskeleton and the torque commands output to the mobility device to support user movement).
Regarding claim 49, Jacobsen discloses a mobility device (100) comprising: 
an electronic control system (160) for controlling operation of the at least one drive component (150) to selectively configure and modulate the at least one joint component (106) (paragraph 29, lines 1-15; see paragraphs 33-42, the control law equation in Fig. 9; the control system 160 includes computational components that feed sensor information to the control law equation); 
a plurality of sensors (110, 120, 130, 140) to detect a state of the at least one drive component (150) and/or the at least one joint component (106) (paragraph 29, lines 1-15; see paragraphs 33-42, the control law equation in Fig. 9; the control system 160 includes computational components that feed sensor information to the control law equation); 
and the non-transitory computer readable medium according to claim 25 (see rejection of claim 25 above), wherein the electronic control system (160) executes the program code stored on the non-transitory computer readable medium (paragraph 33 further discusses that the control system includes computational means, such a computational means understood to have include a non-transitory computer readable medium storage and executed by the controller 160).

Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Strauser (WO 2013/142777) is cited for its relevant use of a proficiency score in an exoskeleton device discussed at paragraph 65, which provides a user and controller with feedback as to how well the user is interacting with the exoskeleton
-Sandler (WO 2014/159577) is cited for its relevant feedback information in an exoskeleton cited in claims 20 and 41; the exoskeleton is capable of giving feedback on force between the operator and the exoskeleton, force applied by the exoskeleton, maximum and average effort of the exoskeleton over a gait cycle, and additional characteristics of limb positioning of the user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785